419 F.2d 760
David REISS, M.D., et al., Appellants,v.Robert H. FINCH, Secretary of Health, Education and Welfare.
No. 23543.
United States Court of Appeals District of Columbia Circuit.
Argued October 14, 1969.
Filed October 14, 1969.

Mrs. Zona F. Hostetler, Washington, D. C., with whom Mr. James M. Johnstone, Washington, D. C., was on the motion, for appellants.
Mr. Joseph M. Hannon, Asst. U. S. Atty., for appellee. Messrs. Thomas A. Flannery, U. S. Atty., and John A. Terry, Asst. U. S. Atty., also entered appearances for appellee.
Before WRIGHT, McGOWAN and ROBINSON, Circuit Judges.
ORDER
PER CURIAM.


1
This case concerns the application of appellants to appellee for use of Health, Education and Welfare Department facilities for employee meetings on October 15, 1969. The cause came on for consideration on appellants' motion for "summary reversal of order by District Court denying temporary restraining order and/or preliminary relief; or, in the alternative, for injunction or stay pending appeal," and the court heard argument of counsel.


2
In light of the appellee's representation to the court that the auditorium facilities at both the NIH and HEW have never been made available during working hours for meetings not devoted to official business, and the further representation that he will make both facilitiese available to any recognized group, including appellant Thursday Discussion Group, either during the lunch period, 12 to 2 p. m., or before or after working hours on October 15, 1969, it is


3
Ordered by the court that, in view of the aforesaid representations, appellants' motion for summary reversal insofar as the facilities at HEW are concerned is hereby denied.


4
In the case of the controversy relating to the use of facilities on October 15 at NIH, the court having determined that the regulations of appellee do not sufficiently define recognized groups so as to indicate with any degree of clarity what groups are covered and provide no procedures for obtaining a determination as to what a recognized group is, it is


5
Further ordered by the court that appellants' motion for summary reversal of that portion of the District Court's order with respect to the facilities at NIH be granted and appellee is directed to make said facilities available on October 15, 1969, to appellants between the hours of 12 noon and 2 p. m. or before or after working hours, at the option of appellants.